—In a child neglect proceeding, petitioner appeals from so much of an order of the Family Court, Kings County (Rand, J.), dated October 31, 1983, as after a fact-finding hearing, dismissed the petition to permanently terminate the parental rights of the natural mother.
Order affirmed insofar as appealed from, without costs or disbursements.
The record supports the Family Court’s conclusion that petitioner failed to establish by clear and convincing evidence that it actively aided the child’s natural mother, Sandra S., in her search for suitable housing, when housing was the primary obstacle preventing discharge of the child to his mother’s care (see, Social Services Law § 384-b [7] [f]; Matter of Star Leslie W., 63 NY2d 136; Matter of Sheila G., 61 NY2d 368).
Moreover, although Sandra S. frequently demonstrated a lack of initiative in maintaining regular contact with her child (see, Matter of Jamie M., 63 NY2d 388), petitioner was nevertheless obligated, by statute, to work towards strengthening and encouraging the mother-child relationship (see, Matter of Sheila G., supra). While the record indicates that the agency initially engaged in meaningful efforts to promote contact between mother and child, it appears that there was a discontinuation of such efforts in mid-1981, after petitioner was ordered by the Family Court to initiate proceedings to terminate the parental rights. For approximately two years prior to the commencement of this proceeding, petitioner followed a course of action which favored adoption over the discharge of the child to the natural mother (see, Matter of Leon RR., 48 NY2d 117, 126). Inasmuch as petitioner failed to demonstrate that it satisfactorily discharged its statutory duty to diligently assist in the reuniting of mother and child, we are constrained to conclude that the petition to terminate the parental rights of Sandra S. was properly dismissed.
We do note, however, that the infant was adjudged to be a “Dependent child” within the meaning of Social Services Law § 371 (7). He has never resided with his mother and he has *606never been discharged to her care on either a permanent or a temporary basis since his birth. In view of the foregoing and the fact that more than two years have elapsed since the Family Court rendered its determination, petitioner may wish to consider the advisability of commencing a new proceeding to terminate the parental rights of the child’s natural mother on the ground of permanent neglect. Mangano, J. P., Rubin, Fiber and Kooper, JJ., concur.